tcmemo_2003_195 united_states tax_court george r kemper and karen s kemper petitioners v commissioner of internal revenue respondent docket no 17050-02l filed date george r kemper and karen s kemper pro sese wendy s harris for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment and to impose a penalty under section respondent’s motion we shall grant respondent’ sec_1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure motion background the record establishes and or the parties do not dispute the following petitioners resided in las vegas nevada at the time they filed the petition in this case sometime between date and date petitioners filed jointly a federal_income_tax tax_return for their taxable_year joint_return in their joint_return petitioners reported total income of dollar_figure and total_tax of dollar_figure and claimed a refund of dollar_figure of tax withheld petition- ers attached to their joint_return two forms w-2 wage and tax statement form_w-2 reporting wages tips and other compensation totaling dollar_figure petitioners also attached a document to their joint_return petitioners’ attachment to their joint_return that contained statements contentions and arguments that the court finds to be frivolous and or ground- less on or about date petitioners filed jointly a tax_return for their taxable_year joint_return in their joint_return petitioners reported total income of dollar_figure and 2petitioners’ attachment to their joint_return is very similar to the documents that certain other taxpayers with cases in the court attached to their tax returns see eg copeland v commissioner tcmemo_2003_46 smith v commissioner tcmemo_2003_45 total_tax of dollar_figure and claimed a refund of dollar_figure of tax with- held petitioners attached to their joint_return four forms w-2 reporting wages tips and other compensation totaling dollar_figure petitioners also attached a document to their joint_return petitioners’ attachment to their joint_return that contained statements contentions and arguments that the court finds to be frivolous and or groundless on or about date petitioners filed jointly a tax_return for their taxable_year joint_return in their joint_return petitioners reported total income of dollar_figure and total_tax of dollar_figure and claimed a refund of dollar_figure of tax with- held petitioners attached to their joint_return form_w-2 reporting wages tips and other compensation of dollar_figure petitioners also attached a document to their joint_return petitioners’ attachment to their joint_return that con- tained statements contentions and arguments that the court finds to be frivolous and or groundless on or about date petitioners filed jointly a tax_return for their taxable_year joint_return in their 3petitioners’ attachment to their joint_return is very similar to the documents that certain other taxpayers with cases in the court attached to their tax returns see eg copeland v commissioner supra smith v commissioner supra 4petitioners’ attachment to their joint_return is very similar to the documents that certain other taxpayers with cases in the court attached to their tax returns see eg copeland v commissioner supra smith v commissioner supra joint_return petitioners reported total income of dollar_figure and total_tax of dollar_figure and claimed a refund of dollar_figure of tax withheld petitioners attached to their joint_return four forms w-2 reporting wages tips and other compensation totaling dollar_figure on date respondent issued to petitioners three notices of deficiency with respect to their taxable years and respectively and on date respondent issued to them a fourth notice_of_deficiency notice with respect to their taxable_year all of which they received in the notice relating to petitioners’ taxable_year respon- dent determined a deficiency in an addition under sec_6651 to and an accuracy-related_penalty under sec_6662 on petitioners’ tax for that year in the respective amounts of dollar_figure dollar_figure and dollar_figure in the notice relating to petitioners’ taxable_year respondent determined a deficiency in and an accuracy-related_penalty under sec_6662 on petitioners’ tax for that year in the respective amounts of dollar_figure and dollar_figure in the notice relating to peti- tioners’ taxable_year respondent determined a deficiency in and an accuracy-related_penalty under sec_6662 on petitioners’ tax for that year in the respective amounts of dollar_figure and dollar_figure in the notice relating to petitioners’ taxable_year respondent determined a deficiency in and an accuracy-related_penalty under sec_6662 on petitioners’ tax for that year in the respective amounts of dollar_figure and dollar_figure petitioners did not file a petition in the court with respect to the respective notices relating to their taxable years and on date respondent assessed petitioners’ tax as well as a penalty under sec_6662 and interest as provided by law for each of their taxable years and we shall refer to those assessed amounts as well as interest as provided by law accrued after date as petitioners’ unpaid liabilities for and on date respondent issued to petitioners a notice of balance due with respect to petitioners’ unpaid liabil- ities for and on date respondent assessed petitioners’ tax as well as an addition_to_tax under sec_6651 a penalty under sec_6662 and interest as provided by law for their taxable_year we shall refer to those assessed amounts as well as interest as provided by law accrued after date as petitioners’ unpaid liability for on date respondent issued to petitioners a notice of balance due with respect to petitioners’ unpaid liabil- ity for on date respondent assessed petitioners’ tax as well as a penalty under sec_6662 and interest as provided by law for their taxable_year we shall refer to those assessed amounts as well as interest as provided by law accrued after date as petitioners’ unpaid liabil- ity for on date respondent issued to petitioners a notice of balance due with respect to petitioners’ unpaid liabil- ity for on date respondent issued to petitioners a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to petitioners’ taxable years and petitioners’ unpaid liabilities for and and a frivolous_return penalty under sec_6702 with respect to petitioners’ taxable_year that notice showed in pertinent part form number civpen tax period unpaid amount from prior notices dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure additional penalty and interest dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure amount you owe dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on or about date in response to the notice_of_intent_to_levy petitioners filed form request for a collection_due_process_hearing form and requested a hearing with respondent’s appeals_office appeals_office with respect to petitioners’ taxable_year petitioners’ unpaid liabilities for and and the frivolous_return penalty under sec_6702 with respect to petitioners’ taxable_year in that form petitioners stated that they intended to make an audio recording of their appeals_office hearing petitioners attached a document to their form petitioners’ attachment to form that contained state- ments contentions arguments and requests that the court finds to be frivolous and or groundless in response to petitioners’ form a settlement officer with the appeals_office settlement officer sent a letter dated date which stated in pertinent part i have scheduled the hearing you requested on this case for the date and time shown above date i have requested certified transcripts showing the assessments and plan to have copies for you at the hearing further no audio or stenographic re- cordings are allowed on appeals cases effective as of 5petitioners’ attachment to form contained statements contentions arguments and requests that are very similar to the statements contentions arguments and requests contained in the attachments to forms filed with the internal_revenue_service by certain other taxpayers with cases in the court see eg flathers v commissioner tcmemo_2003_60 date and forward therefore you sic request to tape record and or bring a court reporter is denied on date a settlement officer held an appeals_office hearing with petitioner george r kemper mr kemper with respect to the notice_of_intent_to_levy at the appeals_office hearing the settlement officer gave mr kemper form_4340 certificate of assessments payments and other specified matters form with respect to each of petitioners’ taxable years and on date the appeals_office issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination to mr kemper and a sepa- rate notice_of_determination to ms kemper we shall refer collectively to those two notices as petitioners’ notices of determination an attachment to each such notice of determina- tion stated in pertinent part verification of legal and procedural requirements the secretary has provided sufficient verification that all legal and procedural requirements have been met appeals has reviewed computer transcripts verifying the assessment assessments were made and the taxpayer was issued notice_and_demand letters by regular mail to the taxpayer’s last_known_address as required under sec_6303 he neglected or refused to pay the notices required under sec_6331 and sec_6330 were combined 6petitioner karen s kemper ms kemper did not appear at the appeals_office hearing held on date in letter dated which was mailed certified to the taxpayer’s last_known_address the taxpayer responded with form request for a collection_due_process_hearing which was received and date stamped the taxpayer appeared in person for his collection_due_process_hearing his spouse chose not to come to the hearing settlement officer mike freitag conducted the hearing settlement officer donna fisher was also in attendance at the hearing the taxpayer was asked if he had any recording devices he said he did not have one he was again reminded that no recording of appeals’ hear- ings is allowed issues raised by the taxpayer the irs sent statutory notices of deficiency dated date to the taxpayers at their last_known_address asserting a deficiency for the taxable years and the taxpayers received the notices of deficiency in time to petition the tax_court for a redetermination of the deficiencies they did not file a timely petition to tax_court but responded to the notices with a letter dated with their same non-filer arguments the tax was properly assessed the irs sent statutory notices of deficiency dated to the taxpayers at their last_known_address asserting a deficiency for the taxable_year the taxpayers received the notices of deficiency in time to petition the tax_court for a redetermination of the deficiencies they did not file a timely peti- tion to tax_court after being shown one of the notices of deficiencies he stated he did receive them appeals then stated that as he received those notices and failed to peti- tion the tax_court he could not argue the liability at the hearing they filed bankruptcy on and the bankruptcy was closed income_tax liabilities for and are dischargeable per the bank- ruptcy code rules when the taxpayers were mailed letter final notice-notice of intent to levy and notice of your right to a hearing the taxpayers responded with form attaching several pages of non-filer arguments at the hearing the taxpayer was explained the appeals process and he stated that he had been through several hearings before and that they were a waste of time at the hearing appeals provided the following docu- ments a b c d e a copy of the memorandum of stating audio and stenographic recordings of appeals cases will no longer be allowed copies of the form_2866 to which the forms certificate of assessment are annexed for the period in dispute a copy of the pamphlet why do i have to pay taxes a copy of the truth about frivolous tax arguments a list of i r c code sections defining in- come who must file etc when appeals tried to explain that the court could impose sanctions he stated that no court case was like his when appeals again explained that sanctions could indeed be imposed for the same types of arguments the taxpayer was raising he didn’t say anything the taxpayer was asked if he were interested in collec- tion alternatives such as an offer_in_compromise or an installment_agreement and was reminded that all re- turns due to date must be appropriately filed for the offer to be considered or for an installment agree- ment but he is not in filing compliance and was un- willing to discuss collection alternatives when asked if all returns had been filed he replied that he filed what he felt were appropriate returns the taxpayer raised no non-frivolous issues the information previously submitted by the taxpayers was reviewed and in that material karen kemper raised no non-filer issues balancing the need for efficient collection with tax- payer concerns the requirements of all applicable laws and administra- tive procedures have been met the taxpayers received their required notices at the hearing appeals raised collection alternatives with george kemper but he was not interested given the taxpayers’ continued non- compliance the government should be allowed to proceed with its proposed enforcement action its intent to levy on tax periods and lacking the taxpayers’ cooperation the proposed collection action balances the need for efficient collection with the taxpayer’s concern that any collection action be no more intrusive than necessary reproduced literally on date petitioners filed a petition with the court for review of petitioners’ notices of determination only insofar as those notices relate to petitioners’ unpaid liabili- ties for and except for an argument under sec_7521 the petition contains statements contentions arguments and questions that the court finds to be frivolous and or groundless with respect to sec_7521 petitioners allege in the petition that the appeals_office refused to allow them to make an audio recording of the appeals_office hearing held on date and that that 7the frivolous and or groundless statements contentions arguments and questions in petitioners’ petition are very similar to the frivolous and or groundless statements conten- tions arguments and questions in petitions filed by certain other taxpayers with cases in the court see eg keown v commissioner tcmemo_2003_69 refusal was improper under that section discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 as was true of petitioners’ respective attachments to their joint_return their joint_return and their joint_return petitioners’ attachment to form and petitioners’ petition except for an argument under sec_7521 peti- tioners’ response to respondent’s motion petitioners’ response 8the only matters raised in petitioners’ petition and the only questions raised in respondent’s motion relate to petitioners’ unpaid liabilities for and over which we have jurisdiction neither the petition nor respondent’s motion relates to the frivolous_return penalty under sec_6702 regarding petitioners’ taxable_year over which we do not have jurisdiction 115_tc_324 or to petitioners’ taxable years and consequently our discussion hereinafter is limited to petitioners’ unpaid liabilities for and contains statements contentions and arguments that the court finds to be frivolous and or groundless we turn to petitioners’ argument under sec_7521 that the refusal by the appeals_office to permit petitioners to make an audio recording of the appeals_office hearing held on date was improper throughout the period commencing with petitioners’ filing their joint_return with respondent and ending with their filing petitioners’ response with the court petitioners have made statements and requests and advanced contentions arguments and questions that the court has found to be frivolous and or groundless consequently even though we held in keene v commissioner t c __ that sec_7521 requires the appeals_office to allow a taxpayer to make an audio recording of an appeals_office hearing held pursu- ant to sec_6330 we conclude that it is not necessary and will not be productive to remand this case to the appeals 9the frivolous and or groundless statements contentions and arguments in petitioners’ response are similar to the types of frivolous and or groundless statements contentions and arguments in responses by certain other taxpayers with cases in the court to motions for summary_judgment and to impose a penalty under sec_6673 filed by the commissioner of internal revenue in such other cases see eg smith v commissioner tcmemo_2003_45 although not altogether clear petitioners’ response may also be raising the argument under sec_7521 advanced in the petition that respondent’s refusal to allow petitioners to make an audio recording of the appeals_office hearing held on date was improper office for another hearing under sec_6330 in order to allow petitioners to make such an audio recording see 117_tc_183 and it is not necessary or appropriate to reject respondent’s determination to proceed with the collection action as determined in the notices of determination with respect to petitioners’ unpaid liabilities for taxable years and see id based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in determining to proceed with the collection action as determined in the notices of determination with respect to petitioners’ unpaid liabilities for taxable years and in respondent’s motion respondent requests that the court require petitioners to pay a penalty to the united_states pursu- ant to sec_6673 sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court inter alia that a proceeding before it was instituted or maintained primarily for delay sec_6673 or that the taxpayer’s position in such a proceeding is frivolous or ground- less sec_6673 in 115_tc_576 we issued an unequivocal warning to taxpayers concerning the imposi- tion of a penalty under sec_6673 on those taxpayers who abuse the protections afforded by sec_6320 and sec_6330 by instituting or maintaining actions under those sections primarily for delay or by taking frivolous or groundless positions in such actions in the instant case petitioners advance we believe primar- ily for delay frivolous and or groundless contentions argu- ments requests and questions thereby causing the court to waste its limited resources we shall impose a penalty on petitioners pursuant to sec_6673 in the amount of dollar_figure on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision will be entered for respondent
